Name: 91/541/EEC: Commission Decision of 15 October 1991 amending Decisions 91/146/EEC concerning protective measures against cholera in Peru, 91/281/EEC concerning importations of fishery and aquaculture products from Ecuador and 91/282/EEC concerning importations of fishery and aquaculture products from Colombia
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  fisheries
 Date Published: 1991-10-25

 Avis juridique important|31991D054191/541/EEC: Commission Decision of 15 October 1991 amending Decisions 91/146/EEC concerning protective measures against cholera in Peru, 91/281/EEC concerning importations of fishery and aquaculture products from Ecuador and 91/282/EEC concerning importations of fishery and aquaculture products from Colombia Official Journal L 294 , 25/10/1991 P. 0051 - 0051 Finnish special edition: Chapter 3 Volume 39 P. 0124 Swedish special edition: Chapter 3 Volume 39 P. 0124 COMMISSION DECISION of 15 October 1991 amending Decisions 91/146/EEC concerning protective measures against cholera in Peru, 91/281/EEC concerning importations of fishery and aquaculture products from Ecuador and 91/282/EEC concerning importations of fishery and aquaculture products from Colombia (91/541/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Directive 91/496/EEC (2), and in particular Article 19 thereof, Whereas Commission Decision 91/146/EEC of 19 March 1991 concerning protective measures against cholera in Peru (3) prohibits imports to Community territory of marine and freshwater products from that country, with the exception of certain fishery products accompanied by appropriate guarantees provided by the Peruvian official authorities; Whereas Commission Decisions 91/281/EEC and 91/282/EEC of 5 June 1991 concerning importations of fishery and aquaculture products from Ecuador and Colombia respectively (4) authorize the importation of fishery and aquaculture products which are accompanied by appropriate guarantees provided by the official authorities of Ecuador and Colombia; Whereas, with a view to permitting the movement of these products in Community territory, it is necessary first to ensure that the lots imported really are accompanied by the required guarantees; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 91/146/EEC and Articles 2 of Decisions 91/281/EEC and 91/282/EEC are hereby replaced by the following Article: 'Member States shall not authorize reconsignment to the territory of other Member States of the products referred to in the preceding Article until there has been an inspection of each lot imported, comprising at least a conformity check of the documents and an identity check of the lots. This inspection shall be carried out without prejudice to any additional checks which may be performed by the competent authorities of the Member State of destination.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 73, 20. 3. 1991, p. 34. (4) OJ no L 142, 6. 6. 1991, pp. 43 and 44.